                                                        Case: 14-11916-CJP Doc #: 4427 Filed: 07/15/19 Desc: Main Document                                                                             Page 1 of 3
                                                                                                                          Master Service List as of 07/15/2019



                PARTY DESCRIPTION                                     NAME                        NOTICE NAME                      ADDRESS 1                  ADDRESS 2             CITY       STATE      ZIP       PHONE          FAX                        EMAIL
                                                         AKIN GUMP STRAUSS HAUER & FELD                                                                 BANK OF AMERICA
COUNSEL TO DIP LENDERS                                   LLP                            BRAD M. KAHN                        ONE BRYANT PARK             TOWER             NEW YORK             NY      10036      212-872-1000 212-872-1002 bkahn@akingump.com
COUNSEL TO REORGANIZED DEBTORS; & EUGENE I.              AKIN GUMP STRAUSS HAUER & FELD MICHAEL S. STAMER, ESQ. & BRAD                                                                                                                      bkahn@akingump.com;
DAVIS, AS LITIGATION TRUSTEE                             LLP                            M. KAHN, ESQ.                       ONE BRYANT PARK                               NEW YORK             NY      10036      212-872-1000 212-872-1002 mstamer@akingump.com
                                                                                        ATTN: JESSICA L. FINK, SENIOR
APPLE INC.                                               APPLE INC.                     RESTRUCTURING COUNSEL               1 INFINITE LOOP                               CUPERTINO            CA      95014                                JFINK@APPLE.COM
                                                                                        PETER B. MCGLYNN & JASON A.                                                                                                                         pmcglynn@bg-llp.com;
ATTORNEYS FOR THE AD HOC COMMITTEE                       BERNKOPF GOODMAN LLP           MANEKAS                             2 SEAPORT LANE              9TH FLOOR         BOSTON               MA      02210      617-790-3000 617-790-3300 jmanekas@bg-llp.com
ATTORNEY FOR SUMITOMO (SHI) CRYOGENICS OF
AMERICA, INC.; QCM TECHNOLOGIES, INC.; &
NAUMANN/HOBBS MATERIAL HANDLING CORPORATION              BERNSTEIN SHUR SAWYER &                                            670 N COMMERCIAL ST,
II, INC.                                                 NELSON PA                       JENNIFER ROOD                      SUITE 108                   PO BOX 1120       MANCHESTER           NH      03105      603-623-8700 603-623-7775
COUNSEL FOR SUMITOMO ELECTRIC USA INC                    BLAKELEY & BLAKELEY LLP         SCOTT E BLAKELEY                   2 PARK PLAZA                SUITE 400         IRVINE               CA      92614      949-260-0611 949-260-0613 seb@blakeleyllp.com
ATTORNEYS FOR DUNCAN HARWOOD                             CHERYL C. DESHAIES                                                 24 FRONT ST, SUITE 111      PO BOX 648        EXETER               NH      03833      603-580-1416 888-308-7131 cdeshaies@deshaieslaw.com
FEE EXAMINER                                             CIARDI CIARDI & ASTIN           JOSEPH J. MCMAHON, JR.             1204 N KING ST                                WILMINGTON           DE      19801      302-658-1100 302-658-1300 jmcmahon@ciardilaw.com
                                                                                         DAVID W. RAYMENT & WILLIAM B.      2 CAPITAL PLAZA, 5TH                                                                                            raymentd@cwbpa.com;
COUNSEL FOR TWIN CREEKS TECHNOLOGIES, INC.               CLEVELAND WATERS & BASS PA      PRIBIS                             FLOOR                       PO BOX 1137       CONCORD              NH      03302-7761 603-224-7761 603-224-6457 pribisw@cwbpa.com
COUNSEL FOR INDENTURE TRUSTEE FOR THE
DEBTORS' 3.00% CONVERTIBLE SENIOR NOTES DUE
2017, AND 3.00% CONVERTIBLE SENIOR NOTES DUE                                                                                2 CAPITAL PLAZA, 5TH
2020                                                     CLEVELAND WATERS & BASS PA      STEVEN M. NOTINGER                 FLOOR                       PO BOX 1137       CONCORD              NH      03302-1137 603-224-7761 603-224-6457
OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                                STEVEN E. GRILL, MATTHEW R.
AND COUNSEL TO SANMINA CORPORATION AND                                                   JOHNSON, COLIN P. MAHER &                                                                                                                          mjohnson@devinemillimet.com;
SANMINA-SCI SYSTEMS (KUNSHAN) CO. LTD.                   DEVINE, MILLIMET & BRANCH, PA   CHARLES R. POWELL                  111 AMHERST ST                                MANCHESTER           NH      03101      603-669-1000 603-669-8547 cpowell@devinemillimet.com
ATTORNEYS FOR ARGO PARTNERS; CONTRARIAN
CAPITAL MANAGEMENT, LLC; ASM CAPITAL V, LP;
BOWERY INVESTMENT MANAGEMENT, LLC; TANNOR                DONAHUE, TUCKER & CIANDELLA,    LIZABETH M. MACDONALD &                                                                                                                            lmacdonald@dtclawyers.com;
PARTNERS CREDIT FUND, LP;                                PLLC                            CHRISTOPHER T. HILSON              225 WATER ST                                  EXETER               NH      03833      603-778-0686              chilson@dtclawyers.com
                                                                                         ROBERT K. MALONE & MARITA S.                                                                                                                       Robert.Malone@dbr.com;
COUNSEL TO SANMINA CORPORATION                           DRINKER BIDDLE & REATH LLP      ERBECK                             600 CAMPUS DRIVE                              FLORHAM PARK         NJ      07932-1047 973-549-7000 973-360-9831 Marita.Erbeck@dbr.com

COUNSEL FOR CERTAIN UNAFFILIATED HOLDERS OF
THE DEBTORS' 3.00% CONVERTIBLE SENIOR NOTES
DUE 2017, AND 3.00% CONVERTIBLE SENIOR NOTES
DUE 2020; FIDELITY CONVERTIBLES SECURITIES
INVESTMENT TRUST; FIDELITY DEVONSHIRE TRUST:
FIDELITY EQUITY-INCOME FUND; & FIDELITY FINANCIAL                                                                           100 INTERNATIONAL
TRUST: FIDELITY CONVERTIBLE SECURITIES FUND              DRUMMOND WOODSUM                BENJAMIN E. MARCUS                 DRIVE                                         PORTSMOUTH           NH      03801      603-433-3317                bmarcus@dwmlaw.com
COUNSEL TO REORGANIZED DEBTORS; & EUGENE I.
DAVIS, AS LITIGATION TRUSTEE                             DRUMMOND WOODSUM                JEREMY R. FISCHER, ESQ.            1001 ELM STREET             #303              MANCHESTER           NH      03101      603-716-2895              jfischer@dwmlaw.com
COUNSEL FOR POWERTEC ENERGY CORP.                        DUANE MORRIS LLP                JOHN ROBERT WEISS                  190 S LASALLE ST            SUITE 3700        CHICAGO              IL      60603-3433 312-499-6700 312-499-6701 jrweiss@duanemorris.com
INTERESTED PARTY                                         EDWARD STARSKI                                                     17475 DEER HILL RD          SUITE B           HIDDEN VALLEY LAKE   CA      95467      209-782-7754              estarski@gmail.com
ATTORNEYS FOR MIDLAND PRECISION MACHINING INC;
DYNAMIC MOTION CONTROL, INC.; SGL CARBON FAR
EAST LTD.; & SGL CARBON LLC                              FORD & MCPARTLIN PA             EDMOND J FORD                      10 PLEASANT ST              SUITE 400         PORTSMOUTH           NH      03801      603-433-2002 603-433-2122 eford@fordlaw.com
COUNSEL FOR SGL CARBON FAR EAST LTD; & SGL
CARBON LLC                                               FORD & MCPARTLIN PA             RYAN M. BORDEN                     10 PLEASANT ST              SUITE 400         PORTSMOUTH           NH      03801      603-433-2002 603-433-2122 rborden@fordlaw.com
                                                                                                                            32 DANIEL WEBSTER
COUNSEL TO DECCO, INC.                                   GAGLIUSO & GAGLIUSO PA          KELLY J. GAGLIUSO                  HIGHWAY                     SUITE 14          MERRIMACK            NH      03054      603-595-4500                kgagliuso@gagliuso.com
                                                                                         RICHARD C. GAGLIUSO & KELLY J.     32 DANIEL WEBSTER                                                                                                 rgagliuso@gagliuso.com;
COUNSEL TO METRO WALLS, INC.                             GAGLIUSO & GAGLIUSO PA          GAGLIUSO                           HIGHWAY                     SUITE 14          MERRIMACK            NH      03054      603-595-4500                kgagliuso@gagliuso.com
                                                         GE CAPITAL INFORMATION
                                                         TECHNOLOGY SOLUTIONS, INC f/d/b/a CHRISTINE R. ETHERIDGE,
INTERESTED PARTY                                         IKON FINANCIAL SERVICES           BANKRUPTCY ADMINISTRATION        1738 BASS ROAD              PO BOX 13708      MACON                GA      31208-3708 800-480-6513
ATTORNEYS FOR CREDITOR, ADVANCED PROCESS
SYSTEMS, LLC; & CO-COUNSEL FOR CITIGROUP                 GREENBAUM, ROWE, SMITH & DAVIS,
FINANCIAL PRODUCTS INC.                                  LLP                             ATTN: NANCY ISAACSON               75 LIVINGSTON AVE           SUITE 301         ROSELAND             NJ      07068-3701 973-577-1930 973-577-1931 nisaacson@greenbaumlaw.com
ATTORNEYS FOR DIAMOND MATERIALS TECH, INC.,
MEYER BURGER TECHNOLOGY AG, AND MBT SYSTEMS
LTD.                                                     GREENBERG TRAURIG, PA           ROBERT A. SORIANO                  101 E KENNEDY BLVD          SUITE 1900        TAMPA                FL      33602-5148 813-318-5700 813-318-5900
DEBTORS                                                  GT ADVANCED TECHNOLOGIES INC.   ATTN: GENERAL COUNSEL              5 Wentworth Drive, Unit 1                     Hudson               NH      03501
ATTORNEYS FOR GRANITE STATE PLUMBING AND
HEATING, LLC                                             HINCKLEY, ALLEN & SNYDER LLP    DANIEL M. DESCHENES                11 SOUTH MAIN ST            SUITE 400         CONCORD              NH      03301-4846 603-545-6110                ddeschenes@hinckleyallen.com
                                                                                         CENTRALIZED INSOLVENCY
IRS                                                      INTERNAL REVENUE SERVICE        OPERATION                          PO BOX 7346                                   PHILADELPHIA         PA      19101-7346 800-973-0424 855-235-6787
                                                         IRON MOUNTAIN INFORMATION
IRON MOUNTAIN INFORMATION MANAGEMENT, LLC                MANAGEMENT, LLC                 JOSEPH CORRIGAN                    ONE FEDERAL STREET                            BOSTON               MA      02110      617-535-4744 617-451-0409 Bankruptcy2@ironmountain.com
COUNSEL FOR HeBei HENGBO CERAMIC MATERIALS               JAMES BATES BRANNAN GROOVER     J WILLIAM BOONE & DOROTEYA N                                                                                                                       bboone@jamesbatesllp.com;
CO., LTD.                                                LLP                             WOZNIAK                            3399 PEACHTREE ROAD SUITE 1700                ATLANTA              GA      30326      404-997-6020 404-997-6021 dwozniak@jamesbatesllp.com
                                                                                         JAMES S. CARR, JASON R. ADAMS,                                                                                                                     jadams@kelleydrye.com;
                                                                                         JENNIFER RAVIELE & WILLIAMS S.                                                                                                                     Jraviele@KelleyDrye.com;
OFFICIAL COMMITTEE OF UNSECURED CREDITORS                KELLEY DRYE & WARREN, LLP       GYVES                              101 PARK AVENUE                               NEW YORK             NY      10178      212-808-7800 212-808-7897 wgyves@kelleydrye.com
COUNSEL TO CERTAIN UNAFFILIATED CREDITORS OF
THE DEBTORS                                              KELLY LAW PLLC                  JAMES D. KELLY                     16 BROAD ST                                   NASHUA               NH      03064      603-809-4230                jim@kellylawnh.com
                                                                                                                            222 N. PACIFIC COAST
CLAIMS AND NOTICING AGENT                                KURTZMAN CARSON CONSULTANTS     MICHAEL PAQUE                      HIGHWAY                     SUITE 300         EL SEGUNDO           CA      90245                                  GTATInfo@kccllc.com
COUNSEL FOR INDENTURE TRUSTEE FOR THE
DEBTORS' 3.00% CONVERTIBLE SENIOR NOTES DUE
2017, AND 3.00% CONVERTIBLE SENIOR NOTES DUE                                             WALTER H. CURCHACK & VADIM J.                                                                                                                      wcurchack@loeb.com;
2020                                                     LOEB & LOEB LLP                 RUBINSTEIN                         345 PARK AVENUE                               NEW YORK             NY      10154      212-407-4000 212-407-4990 vrubinstein@loeb.com
ATTORNEYS FOR UNITED PARCEL SERVICE, INC. AND            MCLANE MIDDLETON,
UPS SUPPLY CHAIN SERVICES, INC.                          PROFESSIONAL ASSOCIATION        CHRISTOPHER M. DUBE                900 ELM STREET              PO BOX 326        MANCHESTER           MA      03105      603-625-6464 603-625-5650 christopher.dube@mclane.com




        In re GT Advanced Technologies, Inc., et al.,
        Case No. 14-11916                                                                                                             Page 1 of 3
                                                        Case: 14-11916-CJP Doc #: 4427 Filed: 07/15/19 Desc: Main Document                                                                                    Page 2 of 3
                                                                                                                               Master Service List as of 07/15/2019



              PARTY DESCRIPTION                                        NAME                           NOTICE NAME                       ADDRESS 1                     ADDRESS 2                CITY   STATE      ZIP        PHONE          FAX                       EMAIL
ATTORNEYS FOR HANGZHOU DAHE THERMO-
MAGNETICS CO.                                            MESMER & DELEAULT, PLLC            JOSHUA N. MESMER                     41 BROOK ST                                         MANCHESTER       NH      03104      603-668-1971 603-622-1445 josh@biz-patlaw.com
                                                         MISSOURI DEPARTMENT OF             ATTN STEVEN A GINTHER,
ATTORNEY FOR DEPARTMENT OF REVENUE                       REVENUE                            BANKRUPTCY UNIT                      PO BOX 475                                          JEFFERSON CITY   MO      65105-0475 573-751-5531 573-751-7232 nhecf@dor.mo.gov
CO-COUNSEL FOR DEBTORS                                   NIXON PEABODY LLP                  ATTN: DANIEL W. SKLAR, ESQ.          900 ELM STREET                                      MANCHESTER       NH      03101-2031                           dsklar@nixonpeabody.com
                                                         NORTHEAST UTILITIES SERVICE
PUBLIC SERVICE COMPANY OF NEW HAMPSIRE                   COMPANY                            HONOR S HEALTH                       LEGAL DEPARTMENT           PO BOX 270               HARTFORD         CT      06141-0270 860-665-4865 860-665-5504 honor.health@nu.com
ATTORNEYS FOR WILLIAM K. HARRINGTON, US                  OFFICE OF THE UNITED STATES        ANN MARIE DIRSA & GERALDINE                                                                                                                            ann.marie.dirsa@usdoj.gov;
TRUSTEE                                                  TRUSTEE FOR REGION 1               KARONIS                              1000 ELM ST                SUITE 605                MANCHESTER       NH      03101      603-666-7908 603-666-7913 Geraldine.L.Karonis@usdoj.gov
COUNSEL TO CITIGROUP FINANCIAL SERVICES, INC.            ORR & RENO PA                      JAMES F. LABOE                       45 S. MAIN ST              PO BOX 3550              CONCORD          NH      03302-3550 603-223-9187 603-223-9087 jlaboe@orr-reno.com
ATTORNEYS FOR STEEL-CRAFT CORP OF HARTFORD;
FOR CITIGROUP FINANCIAL SERVICES, INC.; FOR
MCCARTHY BUILDING COMPANIES, INC.; & KERRY
LOGISTICS (HONG KONG) LIMITED AND KERRY
FREIGHT (HONG KONG) LIMITED)                             ORR & RENO PA                      LISA SNOW WADE                       45 S MAIN ST                                        CONCORD          NH      03302      603-224-2381 603-224-2318 lwade@orr-reno.com
                                                                                            LISA SNOW WADE & JEFFREY C.                                                                                                                            lwade@orr-reno.com;
ATTORNEYS FOR DOW JONES & COMPANY, INC                   ORR & RENO PA                      SPEAR                                45 S MAIN ST                                        CONCORD          NH      03302      603-224-2381 603-224-2318 jcs@orr-reno.com
                                                         ORRICK, HERRINGTON & SUTCLIFFE     LAURA D. METZGER & RANIERO                                                                                                                             lmetzger@orrick.com;
COUNSEL TO CITIGROUP FINANCIAL SERVICES, INC.            LLP                                D'AVERSA                             51 WEST 52ND ST                                     NEW YORK         NY      10019-6142 212-506-5000 212-506-5151 rdaversa@orrick.com
                                                         ORRICK, HERRINGTON & SUTCLIFFE
COUNSEL TO CITIGROUP FINANCIAL PRODUCTS, INC.            LLP                                PETER J. AMEND                       51 WEST 52ND ST                                     NEW YORK         NY      10019-6142 212-506-5000 212-506-5151 pamend@orrick.com
COUNSEL FOR DEBTORS                                      PAUL HASTINGS LLP                  ATTN: JAMES T. GROGAN, III, ESQ.     600 TRAVIS STREET          58TH FLOOR               HOUSTON          TX      77002
COUNSEL FOR DEBTORS                                      PAUL HASTINGS LLP                  ATTN: LUC DESPINS, ESQ.              200 PARK AVENUE                                     NEW YORK         NY      10166                                lucdespins@paulhastings.com
                                                                                                                                 ONE NEW HAMPSHIRE
COUNSEL FOR DCM TECH, INC.; & INTEGO GmbH                PIERCE ATWOOD LLP                  LAWRENCE M. EDELMAN                  AVE                        SUITE 350                PORTSMOUTH       NH      03801      603-433-6300
                                                                                                                                                                                                                                                   cward@polsinelli.com;
                                                                                            CHRISTOPHER A. WARD, SHANTI M.                                                                                                                         skatona@polsinelli.com;
ATTORNEYS FOR THE AD HOC COMMITTEE                       POLSINELLI PC                      KATONA & JARRETT VINE                222 DELAWARE AVE           SUITE 1101               WILMINGTON       DE      19801      302-252-0920 302-252-0921 jvine@polsinelli.com
ATTORNEYS FOR THE AD HOC COMMITTEE                       POLSINELLI PC                      DAVID BARRACK                        900 THIRD AVE              21ST FLOOR               NEW YORK         NY      10022      212-684-0199 212-684-0197 dbarrack@polsinelli.com
                                                         PRETI, FLAHERTY, BELIVEAU &        JOHN M SULLIVAN & GREGORY A                                                                                                                            jsullivan@preti.com;
ATTORNEYS FOR APPLE, INC.                                PACHIOS, PLLP                      MOFFETT                              57 NORTH MAIN STREET PO BOX 1318                    CONCORD          NH      03302-1318 603-410-1500              gmoffett@preti.com

ATTORNEYS FOR HARRINGTON INDUSTRIAL PLASTICS,
LLC DBA HARRINGTON PURE/E&S TECHNOLOGIES &    PRIMMER PIPER EGGLESTON &
G4S SECURE SOLUTIONS (USA), INC.              CRAMER PC                                     THOMAS J. PAPPAS                     PO BOX 3600                                         MANCHESTER       NH      03105-3600 306-626-3300                tpappas@primmer.com
                                                                                            CHRISTOPHER J. ALLWARDEN,
COUNSEL FOR PUBLIC SERVICE COMPANY OF NEW                PUBLIC SERVICE COMPANY OF NEW      SENIOR COUNSEL, LAW
HAMPSHIRE                                                HAMPSHIRE                          DEPARTMENT                           780 No. COMMERCIAL ST      PO BOX 330               MANCHESTER       NH      03105-0330 603-634-2459 603-634-2438 nhlegal@nu.com
AUTHORIZED AGENT FOR RSA SECURITY, LLC, A                RSA SECURITY, LLC, A DIVISION OF   c/o RECEIVABLE MANAGEMENT            ATTN RONALD L.             307 INTERNATIONAL
DIVISION OF EMC CORPORATION                              EMC CORPORATION                    SERVICES (RMS)                       ROWLAND, AGENT             CIRCLE, SUITE 270        HUNT VALLEY      MD      21030      410-773-4002
COUNSEL FOR ROSENDIN ELECTRIC                            RUTAN & TUCKER, LLP                CAROLINE DJANG                       611 ANTON BLVD             SUITE 1400               COSTA MESA       CA      92626      714-641-5100 714-546-9035
                                                                                                                                 3000 EL CAMINO REAL,
COUNSEL FOR ROSENDIN ELECTRIC                            RUTAN & TUCKER, LLP                JOHN L. ANTRACOLI                    SUITE 200                  FIVE PALO ALTO SQUARE    PALO ALTO        CA      94306-9814 650-320-1500 650-320-9905 JAntracoli@rutan.com

ATTORNEYS FOR AIRGAS USA, LLC; & PLANSEE SE and SHEEHAN PHINNEY BASS & GREEN
PLANSEE USA LLC                                 PA                                          CHRISTOPHER M. CANDON                1000 ELM ST                17TH FLOOR               MANCHESTER       NH      03101      603-627-8168 603-641-8768 ccandon@sheehan.com

ATTORNEYS FOR CREDITORS CASPIAN CAPITAL LP,
CITIGROUP FINANCIAL PRODUCTS INC., CORRE
PARTNERS MANAGEMENT LLC, EMPYREAN CAPITAL
PARTNERS, LP, JEFFERIES LLC, PRIVET FUND
MANAGEMENT LLC, QPB HOLDINGS LTD., WBOX2014-3            SHEEHAN PHINNEY BASS & GREEN                                                                                                                                                              jlamontagne@sheehan.com;
LTD., & WOLVERINE FLAGSHIP FUND TRADING LIMITED          PA                                 JAMES L. LAMONTAGNE                  1000 ELM ST                PO BOX 3701              MANCHESTER       NH      03105-3701 603-627-8168 603-627-8121 ntoli@sheehan.com
ATTORNEY FOR STARR INDEMNITY & LIABILITY                 STARR INDEMNITY & LIABILITY
COMPANY                                                  COMPANY                            ROSS M. CHINITZ                      445 PARK AVENUE            5TH FLOOR                NEW YORK         NY      10022      646-227-6409                ross.chinitz@starrcompanies.com
                                                         STATE OF NEW HAMPSHIRE,
                                                         DEPARTMENT OF EMPLOYMENT
INTERESTED PARTY                                         SECURITY                           WALTER L. MARONEY                    45 SOUTH FRUIT ST                                   CONCORD          NH      03301      603-228-4062                usbc@nhes.nh.gov
                                                                                                                                 REINHART BOERNER           1000 N WATER ST, SUITE
ATTORNEY FOR STEEL-CRAFT CORP. OF HARTFORD               STEEL-CRAFT CORP. OF HARTFORD      c/o MICHAEL D. JANKOWSKI             VAN DEUREN s.c.            1700                     MILWAUKEE        WI      53202      414-298-1000 414-298-8097 mjankowski@reinhartlaw.com

SPECIAL LITIGATION COUNSEL FOR THE                                                          JEANNE P. DARCEY, NATHANIEL R.B. ONE POST OFFICE                                                                                                       jdarcey@sandw.com;
REORGANIZED DEBTORS                                      SULLIVAN & WORCESTER LLP           KOSLOF & MATTHEW E. LANE         SQUARE                                                  BOSTON           MA      02109      617-338-2400 617-338-2880 nkoslof@sandw.com; mlane@sandw.com
SPECIAL LITIGATION COUNSEL FOR THE                                                          JEFFREY R. GEIT & ANDREW T.
REORGANIZED DEBTORS                                      SULLIVAN & WORCESTER LLP           SOLOMON                          1633 BROADWAY                                           NEW YORK         NY      10019      212-660-3000 212-660-3001 jgleit@sandw.com;
ATTORNEYS FOR GT ADVANCED TECHNOLOGIES, INC.,
AND GTAT CORPORATION                                     SULLOWAY & HOLLIS, P.L.L.C.        CHRISTOPHER J. PYLES                 9 CAPITOL ST                                        CONCORD          NH      03301      603-223-2834 603-223-2934 cpyles@sulloway.com
ATTORNEYS FOR GREEN LEAF CONSTRUCTION, LLC;
CI-DESIGN, INC.; ADVANCED PROCESS SYSTEMS, LLC;                                             PETER N. TAMPOSI AND KIM
& PLANSEE SE                                             TAMPOSI LAW GROUP PC               DESISTO                              159 MAIN ST                                         NASHUA           NH      03060      603-204-5513 603-204-5515 peter@thetamposilawgroup.com
                                                         THE LAW OFFICES OF CHRISTINE A.                                         1501 THE ALAMEDA,
ATTONERYS FOR EME TECHNOLOGIES, INC.                     ROBISON, APC                       CHRISTINE A. ROBISON                 SUITE 100                                           SAN JOSE         CA      95126      408-350-3344 408-350-3345 crobison@crobisonlaw.com
INDENTURE TRUSTEE FOR THE DEBTORS' 3.00%
CONVERTIBLE SENIOR NOTES DUE 2017, AND 3.00%                                                ATTN: HAZRAT R. HANIFF & BARRY                                                                                                                           HAZRAT.HANIFF@USBANK.COM;
CONVERTIBLE SENIOR NOTES DUE 2020             U.S. BANK NATIONAL ASSOCIATION                IHRKE                                60 LIVINGSTON AVENUE                                ST PAUL          MN      55107                                  BARRY.IHRKE@USBANK.COM
                                              U.S. SECURITIES AND EXCHANGE
SEC                                           COMMISSION                                                                         100 F STREET, NE                                    WASHINGTON       DC      20549                                  SECBankruptcy-OGC-ADO@SEC.GOV
                                              US ATTORNEYS OFFICE DISTRICT OF                                                    53 PLEASANT STREET,
US ATTORNEYS OFFICE DISTRICT OF NEW HAMPSHIRE NEW HAMPSHIRE                                                                      4TH FLOOR                                           CONCORD          NH      03301      603-225-1552
COUNSEL TO THE CITY OF PONTIAC GENERAL
EMPLOYEES' RETIREMENT SYSTEM; & BANKRUPTCY
COUNSEL FOR THE SECUTRITIES PLAINTIFFS        VICTOR W. DAHAR PA              ELEANOR DAHAR                                      20 MERRIMACK ST                                     MANCHESTER       NH      03101      603-622-6595 603-647-8054 edahar@att.net




        In re GT Advanced Technologies, Inc., et al.,
        Case No. 14-11916                                                                                                                  Page 2 of 3
                                                       Case: 14-11916-CJP Doc #: 4427 Filed: 07/15/19 Desc: Main Document                                                                   Page 3 of 3
                                                                                                                 Master Service List as of 07/15/2019



               PARTY DESCRIPTION                                     NAME                  NOTICE NAME                    ADDRESS 1                     ADDRESS 2            CITY   STATE      ZIP       PHONE          FAX                     EMAIL
                                                                                                                                                                                                                                 hvogel@vogelbachpc.com;
COUNSEL TO PLANSEE SE AND PLANSEE USA LLC               VOGEL BACH & HORN, LLP   HEIKE M. VOGEL & ERIC H. HORN     1441 BROADWAY              5TH FLOOR             NEW YORK        NY      10018      212-242-8350 646-607-2075 ehorn@vogelbachpc.com

                                                                                 GARY T. HOLTZER, MICHAEL F.                                                                                                                     gary.holtzer@weil.com;
ATTORNEYS FOR APPLE, INC. AND PLATYPUS                                           WALSH, ROBERT J. LEMONS, MARK                                                                                                                   michael.walsh@weil.com;
DEVELOPMENT LLC                                WEIL GOTSHAL & MANGES LLP         I. BERNSTEIN & BLAIRE CAHN    767 FIFTH AVENUE                                     NEW YORK        NY      10153-0119 212-310-8000 212-310-8007 robert.lemons@weil.com
COUNSEL FOR INTERSTATE ELECTRICAL SERVICES
CORPORATION                                    WELTS, WHITE & FONTAINE, PC       JACK S. WHITE                     29 FACTORY STREET          PO BOX 507            NASHUA          NH      03061-0507 603-883-0797 603-883-8723 jwhite@lawyersnh.com
COUNSEL FOR TURNER TOOLING CO., INC.; CREDITOR
PC CONNECTION SALES CORP.; WRISLEY ABRASIVES
LLC; & TERA XTAL TECHNOLOGY CORP.              WILLIAM S. GANNON PLLC            WILLIAM S. GANNON                 889 ELM ST                 4TH FLOOR             MANCHESTER      NH      03101      603-621-0833 603-621-0830 bgannon@gannonlawfirm.com

ATTORNEYS FOR CREDITORS CASPIAN CAPITAL LP,
CITIGROUP FINANCIAL PRODUCTS INC., CORRE
PARTNERS MANAGEMENT LLC, EMPYREAN CAPITAL
PARTNERS, LP, JEFFERIES LLC, PRIVET FUND
MANAGEMENT LLC, QPB HOLDINGS LTD., WBOX2014-3 WILMER CUTLER PICKERING HALE
LTD., & WOLVERINE FLAGSHIP FUND TRADING LIMITED AND DORR LLP                     BENJAMIN LOVELAND                 60 STATE ST                                      BOSTON          MA      02109      617-526-6000 617-526-5000 benjamin.loveland@wilmerhale.com

ATTORNEYS FOR CREDITORS CASPIAN CAPITAL LP,
CITIGROUP FINANCIAL PRODUCTS INC., CORRE
PARTNERS MANAGEMENT LLC, EMPYREAN CAPITAL
PARTNERS, LP, JEFFERIES LLC, PRIVET FUND
MANAGEMENT LLC, QPB HOLDINGS LTD., WBOX2014-3 WILMER CUTLER PICKERING HALE                                       7 WORLD TRADE
LTD., & WOLVERINE FLAGSHIP FUND TRADING LIMITED AND DORR LLP                     PHILIP D. ANKER & ANDREW GLANTZ CENTER                       250 GREENWICH ST      NEW YORK        NY      10007      212-230-8800 212-230-8888 philip.anker@wilmerhale.com




       In re GT Advanced Technologies, Inc., et al.,
       Case No. 14-11916                                                                                                     Page 3 of 3
